COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                §
 NASHEED DAHOOD QEWAR,                                          No. 08-13-00313-CR
                                                §
                  Appellant,                                      Appeal from the
                                                §
 v.                                                         219th Judicial District Court
                                                §
 THE STATE OF TEXAS,                                           of Collin County, Texas
                                                §
                  Appellee.                                    (TC# 219-80394-2013)
                                                §

                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. This decision shall be certified

below for observance.

       IT IS SO ORDERED THIS 31ST DAY OF OCTOBER, 2014.



                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, J., and Barajas, C.J. (Senior Judge)
Barajas, C.J. (Senior Judge, sitting by assignment)(Not Participating)